—In an action to *532foreclose a mortgage, the defendant Gilda Bernsley appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated May 13, 1998, which denied her motion pursuant to CPLR 5015 (a) (3) to vacate a judgment of the same court (Franco, J.), dated February 22, 1996.
Ordered that the order is affirmed, with costs.
The appellant did not meet her burden of establishing usury by clear and convincing evidence (see, Giventer v Arnow, 37 NY2d 305; Lloyd Capital Corp. v Pat Henchar, Inc., 80 NY2d 124; Feinberg v Old Vestal Rd. Assocs., 157 AD2d 1002).
The appellant’s remaining contentions do not require reversal. Joy, J. P., Friedmann, Goldstein and McGinity, JJ., concur.